      Case: 1:20-cv-07205 Document #: 1-1 Filed: 12/04/20 Page 1 of 2 PageID #:9




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CHICK-FIL-A, INC.,

                     Plaintiff,
                                                       Case No. 1:20-cv-7205
 v.

 AGRI STATS, INC., ET AL.,

                   Defendants.


          PLAINTIFF CHICK-FIL-A, INC.’S NOTIFICATION OF AFFILIATES
                       PURSUANT TO LOCAL RULE 3.2

        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2 of the United States

District Court for the Northern District of Illinois, Plaintiff Chick-fil-A, Inc. states that no publicly

traded corporation is a member of, or owns 5% or more of Chick-fil-A, Inc.


                                                Respectfully Submitted,




Dated: December 4, 2020                                 /s/ Julie B. Porter
                                                Julie B. Porter (#6243787)
                                                SALVATORE PRESCOTT PORTER
                                                & PORTER, PLLC
                                                1010 Davis Street
                                                Evanston, IL 60201
                                                (312) 283-5711
                                                porter@sppplaw.com

                                                Attorney for Plaintiff Chick-fil-A, Inc.




                                                   1
    Case: 1:20-cv-07205 Document #: 1-1 Filed: 12/04/20 Page 2 of 2 PageID #:10




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of December, 2020, I caused true and correct copies of

the foregoing document to be served upon all counsel of record via the Court’s CM/ECF system.



                                                            /s/ Julie B. Porter
